Citation Nr: 0319304	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for degenerative disc disease of the lumbosacral 
spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the thoracic spine.

4.  Entitlement to an initial disability rating in excess of 
10 percent for carpal tunnel syndrome of the right wrist.

5.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in relevant part, took the 
following actions:  granted the veteran's claim for service 
connection for degenerative disc disease of the lumbosacral 
spine, and assigned a 40 percent disability rating thereto, 
granted his claim for service connection for degenerative 
disc disease of the cervical spine, and assigned a 10 percent 
disability rating thereto, granted the veteran's claim for 
service connection for arthritis of the thoracic spine, and 
assigned a 10 percent disability rating thereto, and granted 
the veteran's claim for service connection for carpal tunnel 
syndrome of the right wrist, and assigned a noncompensable 
(zero percent) disability rating thereto; and from a December 
2001 rating decision by the RO, which denied the veteran's 
claim for entitlement to automobile and adaptive equipment or 
for adaptive equipment only.  The veteran filed timely 
appeals to these determinations, claiming entitlement to 
higher initial disability ratings than those assigned by the 
RO for his service-connected disabilities of the lumbosacral 
spine, cervical spine, thoracic spine, and right wrist, as 
well as entitlement to automobile and adaptive equipment or 
for adaptive equipment only.

The Board notes that in September 2000, following VA's 
receipt of additional service medical records and current 
rehabilitation treatment notes, the RO issued a rating 
decision which increased the disability evaluation for the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine from 40 percent disabling to 60 percent 
disabling, effective from the November 1, 1999 date of 
service connection for this disability.  In addition, in May 
2001, following VA's receipt of additional VA records and a 
private medical statement, the RO issued a rating decision 
which increased the disability evaluation for the veteran's 
service-connected carpal tunnel syndrome of the right wrist 
from noncompensably (zero percent) disabling to 10 percent 
disabling, also effective from the November 1, 1999 date of 
service connection for this disability.  The Board notes that 
in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that he was only seeking a 
60 percent rating for his lumbosacral spine disorder, or only 
seeking a 10 percent rating for his carpal tunnel syndrome of 
the right wrist.  Further, there is no written withdrawal of 
either of these issues under 38 C.F.R. § 20.204 (2002).  
Therefore, the issues of the veteran's entitlement to an 
initial disability rating in excess of 60 percent for 
degenerative disc disease of the lumbosacral spine and an 
initial disability rating in excess of 10 percent for carpal 
tunnel syndrome of the right wrist remain in appellate 
status.

FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's degenerative disc disease of the 
lumbosacral spine is pronounced, and he has been assigned the 
maximum schedular rating allowed for this disability.

3.  The veteran's degenerative disc disease of the cervical 
spine does not cause any actual limitation of motion of the 
cervical spine, but the disorder has been confirmed by 
magnetic resonance imaging and it has been shown to cause 
painful motion.

4.  The veteran's arthritis of the thoracic spine causes 
limited dorsal spine motion, and he has been assigned the 
maximum schedular rating allowed for this disability.

5.  The veteran's carpal tunnel syndrome of the right wrist 
causes mild incomplete paralysis of the median nerve, but 
does not cause any decrease in grip strength, manipulative 
ability, or movement of the wrist or fingers.

6.  The veteran has not lost, or permanently lost the use of, 
either or both hands or feet, nor is his visual acuity 20/200 
or worse in either eye.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 60 percent for degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.73, Diagnostic Code 5293 (as in 
effect both prior to and on and after September 23, 2002). 

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.73, Diagnostic Code 5293 (as in effect 
both prior to and on and after September 23, 2002). 

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for arthritis of the thoracic spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5010-5291 (2002). 

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for carpal tunnel syndrome of the right 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8515 (2002).

5.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his increased initial disability rating claims 
and claim for automobile and special adaptive equipment, as 
well as notice of the specific legal criteria necessary to 
substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decisions 
dated in June 2000 and December 2001, in the statements of 
the case (SOCs) issued in September 2000 and in July 2002, in 
the supplemental statements of the case (SSOCs) issued in May 
2001 and December 2002, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2001, the RO advised the veteran of 
the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's increased initial 
disability rating claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The veteran was sent a similar 
letter regarding his claim for automobile and adaptive 
equipment or for adaptive equipment only in August 2002, 
which again set forth in specific detail the evidence needed 
to establish this claim, and identified which evidence was to 
be provided by which party.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the veteran's claims.  As the RO has completely 
developed the record, the requirement that the RO further 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, 
administrative and medical records from the Social Security 
Administration, VA outpatient treatment notes, mental health 
treatment notes, surgical reports, rehabilitative medicine 
clinic notes, and examination reports, including the results 
of diagnostic testing including multiple x-rays, magnetic 
resonance imaging (MRI) tests, and computed tomography (CT) 
scans, and several personal statements made by the veteran in 
support of his claims.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

I.  Increased Initial Disability Rating Claims

The veteran has claimed entitlement to increased ratings for 
his service-connected degenerative disc disease of the 
lumbosacral spine, degenerative disc disease of the cervical 
spine, arthritis of the thoracic spine, and carpal tunnel 
syndrome of the right wrist.  These are original claims 
placed in appellate status by notices of disagreement (NODs) 
taking exception to the initial rating awards dated in June 
2000 and December 2001.  Under these circumstances, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of each of the veteran's 
disabilities from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A.  Spine Rating Claims

Evidence relevant to the veteran's claims for increased 
initial disability ratings for disorders of the lumbosacral, 
cervical and thoracic spine regions includes the report of a 
medical evaluation board conducted in March 1999 at Madigan 
Army Medical Center, several months prior to the veteran's 
discharge from active duty.  At that time, the veteran 
reported a 4 to 5 year history of low back pain, with a 
recent exacerbation.  He reported that he had been told that 
he had degenerative disc disease.  His symptoms were 
localized to the lower back, with occasional radiation to the 
right buttock and right posterior thigh.  Prior treatment 
included rest, ice, heat, anti-inflammatory medications, 
physical therapy and epidural steroid injections at the pain 
clinic, none of which had proved helpful.

On physical examination, the veteran did not have any 
paraspinal muscle spasm, but was tender to palpation, both 
centrally and in the paraspinal regions of the back.  
Straight leg raising was negative, and the deep tendon 
reflexes were normal.  Sensation and pulses were normal in 
the lower extremities.  A lumbar spine MRI taken in September 
1998 revealed diffuse degenerative changes in the lumbar 
spine.  Similarly, a lumbar spine series conducted in March 
1999 showed degenerative changes throughout the lumbar spine 
with osteophyte formation.  The examiner rendered a diagnosis 
of low back pain, moderate-severe.  The examiner further 
stated that, due to the extensive involvement of the lumbar 
spine at essentially every level, surgery was not a 
reasonable treatment option.  It was noted that he could 
probably regain some functional status and decrease his pain 
with aggressive rehabilitation through physical therapy.  

In March 2000, the veteran underwent an extensive VA general 
medical examination.  At that time, the examiner noted that 
the veteran had not worked since October 1999, at which time 
he had retired from his military career.  The examiner 
discussed and examined each portion of the veteran's spine 
separately.  

Regarding the veteran's lumbosacral spine degenerative disc 
disease, the veteran reportedly complained of low back pain 
of ten years' duration.  He stated that 
x-rays and MRIs had both shown evidence of degenerative disc 
disease, as well as a questionable herniated disc.  He 
reported that he had not had any surgery for his low back, 
but had undergone physical therapy.  Current complaints 
included constant pain, described as throbbing and aching in 
nature, rated as a 6 or a 7 on a scale of zero to 10, with 10 
representing the worst pain ever.  The pain was described as 
located in the center lower back and running into the right 
hip, and was precipitated by prolonged walking, sitting, 
standing, and lying down.  The only alleviating factor noted 
was the use of a TENS unit.  The veteran reported that he had 
recently been prescribed a back brace and used prescription 
pain medications.  He also complained of radiating pain into 
the right lower extremity all the way to the foot, as well as 
numbness and tingling of the bilateral lower extremities to 
the feet on an intermittent basis.  He denied any loss of 
bowel or bladder function.  He reported that he used a back 
brace and used a cane in his right hand for ambulation.  He 
also reported that he had undergone a neurosurgical 
evaluation in 1998, at which time it was determined that 
surgery was not warranted.  He reported that he had had 
epidural injections in the lower back in the past.

On physical examination, range of motion testing of the 
lumbosacral spine revealed flexion forward from zero to 30 
degrees, extension backward from zero to 10 degrees, lateral 
flexion to both sides from zero to 15 degrees, and rotation 
to both sides from zero to 30 degrees, all with pain and 
grimacing.  There was pain to palpation over the lumbosacral 
spine and over the paraspinal muscles at the lumbosacral 
spine region.  No muscles spasm was elicited.  The veteran 
was unable to walk on his toes or heels due to low back pain.  
Tandem walk was attempted and was off-balance.  Straight leg 
raising was positive at 20 degrees on the left and at 50 
degrees on the right, both with stated pain and grimacing.  
Muscle strength was normal in the bilateral lower 
extremities.  Deep tendon reflexes were not elicited.  
Sensation was intact to light touch.  X-rays taken after this 
examination revealed a mild dextroscoliosis of the lumbar 
spine with anterior wedging of 5th lumbar vertebral body, 
narrowing of the disc space at L3-L3, hypertrophic spurs, and 
end plate defects at L3 and L4.  The examiner rendered a 
diagnosis of degenerative joint disease of the lumbar spine, 
and pain, numbness and tingling of the bilateral lower 
extremities with normal electromyograph (EMG).  The examiner 
commented that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.   

Regarding the veteran's cervical spine, the veteran 
complained of having sustained an injury to the right 
shoulder in 1993, when a bridge fell on it.  He reported that 
x-rays and MRIs has shown degenerative disc disease of the 
cervical spine, for which he had undergone physical therapy 
but no surgery.  His principal complaint was of aching pain, 
rated as a 5 on a scale from zero to 10.  He stated that this 
pain was located over the center posterior neck, and was 
precipitated by walking or movement.  The only alleviating 
factor reported was the use of medication.  The veteran 
complained of radiation of pain into the right upper 
extremity to the hand, with numbness and tingling of both 
upper extremities on an intermittent basis.  

On physical examination of the cervical spine, the veteran 
had a full range of motion with pain and grimacing with all 
movements.  Hand grasp was normal bilaterally, and sensation 
was intact to light touch bilaterally.  Results of an x-ray 
of the cervical spine taken later that same day showed mild 
spurring at the C7-T1 level.  The examiner rendered a 
diagnosis of degenerative disc disease of the cervical spine.  

Regarding the veteran's thoracic spine, the examiner did not 
comment separately on this area of the spine, but instead 
apparently included this spine region in his discussion of 
the veteran's "low back" complaints, discussed above.  
Separate range of motion testing of the thoracic spine was 
not conducted.  However, the examiner noted that there was 
pain to palpation over the thoracic spine as well as the 
paraspinal muscles at the thoracic spine region, with no 
muscle spasm.  X-rays of the thoracic spine showed minimal 
arthritic changes in the thoracic spine.  The examiner 
rendered a diagnosis of thoracic spine pain, with x-rays 
essentially normal.  The examiner stated that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.

A VA outpatient treatment note dated in April 2000 reflects 
complaints of complaints of severe low back pain.  It was 
noted that epidural blocks had not helped, and then the use 
of a TENS unit worked for a while but had decreased in 
effectiveness over time.  On examination, the veteran was 
very tender over the right lumbosacral space.  A review of an 
MRI of the lumbosacral spine showed degenerative disc disease 
and multiple level disc bulging.  The examiner stated that 
the plan was to inject the right lumbosacral space for relief 
pain.

The veteran also underwent a series of 10 rehabilitation 
visits from April to May 2000 at HealthSouth Rehabilitation 
Hospital of Central Kentucky.  At the time of initiation of 
this treatment, the veteran reported constant aching low back 
pain, rated as an 8 on a scale of zero to 10.  This pain was 
reportedly increased by riding in the car, walking or 
standing, and was in all lumbar planes with any range of 
motion.  This pain reportedly extended into the right buttock 
and the right anterior thigh.  Examination revealed pain to 
palpation over the spinous process and lumbar paraspinal 
muscles, as well as the right gluteus maximus muscle.  He 
underwent traction and exercises throughout his treatment 
period to help increase his range of lumbar spine motion and 
decrease his pain to allow more "functional mobility."

In early October 2000, the veteran presented with complaints 
of severe low back and right leg pain, which was felt to be 
due to his right L5-S1 disc herniation and spinal stenosis at 
L4-L5 and L5-S1.  It was noted that conservative therapy had 
failed, and that the veteran was an operative candidate.  
Therefore, in late October 2000 the veteran underwent a right 
L4-L5 decompression, right L5 laminectomy, and right L5-S1 
discectomy.  It was noted that this procedure resulted in 
"significant resolution of his preoperative symptoms."  

Also of note are treatment records from several physicians at 
Spine Surgery, P.S.C. dated from July to October 2001.  
Following examinations and assessments by these examiners, in 
October 2001 it was determined that the veteran was suffering 
from intractable low back pain.  The examiner noted that the 
veteran had had a discectomy in the past at L4-L5 and L5-S1, 
and that the pain had increased after the discectomy.  The 
veteran reported that the pain woke him from his sleep, and 
that he used numerous strong narcotic medications for 
treatment of his pain and spasm, which sometimes caused him 
to be essentially non-functioning.  He was unable to sit or 
stand for prolonged periods of time.  The examiner noted that 
x-rays and MRIs showed significant degenerative changes in 
the lumbar spine from T11 down to S1, noting that the 
veteran's back looked like the back of "an 80 year old."  
It was agreed that the veteran was not a good candidate for 
reconstructive surgery, but that the veteran could undergo 
the implantation of a Morphine pump for pain treatment.

In March 2002, the veteran sought treatment at a VA Medical 
Center for treatment of low back pain.  On examination, the 
veteran exhibited lumbosacral paraspinal muscle spasm.  There 
was a well-healed lumbosacral scar.  Deep tendon reflexes 
were decreased at the patella.  The examiner rendered a 
diagnosis of spinal stenosis with chronic low back pain, 
status post right L5 laminectomy/discectomy, with L3-L4 disc 
bulge and L4-L5 disc bulge with facet hypertrophy at all 
levels and multilevel severe degenerative disc disease by old 
films.  The examiner noted that a new MRI would be scheduled.

In March 2002, the veteran underwent a cervical spine MRI, 
which showed mild degenerative changes at C6-C7 and C7-T1 
with posterior disc osteophytes complex, with no significant 
cord or nerve impingement.

A VA treatment note dated in September 2002 indicates that 
the veteran presented with back pain and spinal stenosis, for 
which he had recently received an epidural injection.  It was 
noted that lumbar traction had been ineffective in relieving 
his back pain, although use of a Jacuzzi-type tub had helped 
somewhat.  He stated that his distance ambulation was very 
compromised and that he had reached a point where he relied 
more and more on a scooter, even when in the house.  He also 
used a lumbar support pillow and a lumbar support orthosis.  
On physical examination, the veteran was noted to be 
ambulatory only for short distances with a cane, since his 
mobility was compromised by low back pain and symptoms of 
spinal stenosis in both lower extremities.  The final 
impression was of multilevel degenerative disc disease and 
facet hypertrophy with symptoms of spinal stenosis.

The most recent evidence consists of a treatment record from 
a VA pain management clinic dated in December 2002.  At that 
time, the veteran was seen for treatment of chronic low back 
pain with failed back surgery syndrome, status post right L5 
laminectomy/discectomy and L3-L4 disc bulge and L4-L5 disc 
bulge with facet hypertrophy at all levels.  The examiner 
noted that a caudal epidural steroid injection (ESI) had been 
performed in June 2002 for relief of chronic intractable low 
back pain, without significant impact.  In August 2002, a 
lumbar epidural steroid injection (LESI) was performed, with 
better results.  Therefore, in December 2002 the veteran 
again underwent a LESI to complete the series of injections.  
The examiner noted that the veteran experienced moderate pain 
when standing and with lumbar extension, with pain localized 
in the bilateral lumbar region without extension into either 
lower extremity.  The veteran also continued to exhibit 
"significant" lumbar paraspinal spasm and positive straight 
leg raising.  The examiner noted that the veteran reported 
approximately 20 percent long-term relief from his back pain 
due to the injections.  

i.  Degenerative Disc Disease of the Lumbosacral Spine

The veteran's degenerative disc disease of the lumbosacral 
spine has been evaluated as 60 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  
Pursuant to this code, a 60 percent rating is warranted for 
intervertebral disc syndrome which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 60 percent rating is the highest rating allowed under DC 
5293.

A review of the evidence detailed above reveals that the 
veteran suffers from severe pathology of the lumbosacral 
spine, which causes many of the symptoms contemplated by the 
60 percent rating under DC 5293.  However, as the veteran has 
already been assigned the maximum 60 percent rating available 
under this code at all times since the original date of 
service connection for degenerative disc disease of the 
lumbar spine in November 1999, save for a temporary total 100 
percent rating from October 27, 2000 to November 30, 1999 
following surgical treatment for this disorder, a higher 
rating under DC 5293 cannot be assigned.

The Board observes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court of Appeals for Veterans Claims (Court) held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. 
§§ 4.40, 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  In a December 1997 opinion, 
VA's General Counsel concluded that Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code if the veteran has received less than the 
maximum evaluation under that code.  VAOPGCPREC 36-97.  
However, such factors are not for consideration when, as 
here, a claimant is already in receipt of the maximum rating 
for limitation of motion of the joint in question.   See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the 
instant case, the veteran is receiving a 60 percent 
evaluation for his lumbosacral spine disorder, under 
Diagnostic Code 5293.  This disability evaluation is the 
maximum rating allowable.  Accordingly, the aforementioned 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85.

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome were amended.  67 
Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (effective from 
September 23, 2002).  Where a regulation changes after the 
claim has been filed and before the administrative process 
has been concluded, the version most favorable to the veteran 
applies unless otherwise provided by the Secretary of 
Veterans Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO considered the new criteria in evaluating the 
veteran's disability in a December 2002 supplemental 
statement of the case, and the new regulations were set forth 
in full for the veteran.  Accordingly, the Board will analyze 
the severity of the veteran's degenerative disc disease of 
the lumbosacral spine under the revised regulations as well.

The criteria under Diagnostic Code 5293 in effect since 
September 23, 2002 provide for a rating based either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under the new provisions of Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

These "new" criteria provide that a 60 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002).  As was the case with the former 
criteria, a 60 percent rating is the highest rating allowed 
under the revised provisions of DC 5293.

However, the Board finds that consideration of the revised 
criteria of DC 5293 would be of no benefit to the veteran, as 
he has already been assigned the maximum 60 percent rating 
allowed under either version under the former provisions of 
DC 5293.  Further, even if the veteran were afforded separate 
evaluations for chronic orthopedic and neurologic 
manifestations in accordance with the revised Diagnostic Code 
5293 (effective September 23, 2002), the medical evidence 
does not more nearly approach the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.

For example, chronic orthopedic manifestations demonstrated 
in this case such as severe limitation of motion would 
warrant no more than a 40 percent rating under Diagnostic 
Code 5292; and neurologic manifestations such as left lower 
leg weakness, without evidence of foot drop, would warrant no 
more than a 30 percent rating under Diagnostic Code 8520 
(incomplete paralysis of the sciatic nerve).  Such chronic 
orthopedic and neurologic manifestations would result in a 
combined rating of 60 percent.  See 38 C.F.R. § 4.25, Table 
I- Combined Ratings Table.  Further, there is no evidence of 
severe incomplete paralysis of the sciatic nerve with marked 
muscle atrophy or evidence of complete paralysis of other 
potentially affected nerves.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521, 8522, 8524, 8525, 8526 (2002).  

The Board has also considered whether the veteran is entitled 
to a higher initial disability rating for his degenerative 
disc disease of the lumbosacral spine under the provisions of 
other related codes.  However, absent evidence that the 
veteran is suffering from residuals of fractured vertebra 
with cord involvement, as contemplated by DC 5285, or 
complete bony fixation (ankylosis) of the spine, as 
contemplated by DC 5286, there are no applicable codes which 
potentially provide for a rating in excess of the 60 percent 
rating already assigned under DC 5293.

ii.  Degenerative Disc Disease of the Cervical Spine 

The veteran's degenerative disc disease of the cervical spine 
has been rated as 10 percent disabled under the provisions of 
DC 5293, as is his lumbosacral spine, as well as DC 5010, 
pursuant to which the severity of post-traumatic arthritis is 
evaluated.  In addition to the criteria set forth above, 
under the prior version of DC 5293, a 10 percent rating is 
warranted for intervertebral disc syndrome which is mild in 
severity.  If such disorder is moderate, with recurring 
attacks, a 20 percent rating is warranted.  If it is severe, 
with recurring attacks and only intermittent relief, a 40 
percent rating is warranted.  Finally, as noted above, a 60 
percent rating is warranted when intervertebral disc syndrome 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

A review of the evidence detailed above reveals that while 
the veteran has complained that his aching pain over the 
center posterior neck radiated into the right upper extremity 
to the hand, with numbness and tingling of both upper 
extremities on an intermittent basis, symptomatology that 
would warrant a higher rating has not been shown.  Following 
the VA cervical spine MRI in March 2002, it was determined 
that the veteran was suffering from mild degenerative changes 
at C6-C7 and C7-T1 with posterior disc osteophytes complex, 
and that there was no significant cord or nerve impingement 
as a result of this disorder.  Clinical findings on 
examination also do not show moderate attacks of 
intervertebral disc disease with recurring attacks.

As noted previously, the criteria under DC 5293 in effect 
since September 23, 2002 provide for a rating based either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  In addition to the criteria set forth above for 
a 60 percent rating, under the revised DC 5293, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months will be rated 10 percent.  A 
20 percent evaluation will be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks during 
the past 12 months.  A 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Again, the objective 
evidence of record does not show intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 2 weeks, but less than 4 weeks during the past 12 
months.  Nor would consideration of separate evaluations of 
the chronic orthopedic and neurologic manifestations due to 
the veteran's cervical spine disability warrant a higher 
evaluation.  As noted above, the veteran's cervical spine has 
full, albeit painful motion, and no examiner has indicated 
that the veteran has peripheral nerve symptomatology due to 
his neck disorder.  See e.g. 38 C.F.R. §§ 4.71a, 4.124a, 
Diagnostic Codes 5290, 8510 (2002).

The veteran's degenerative disc disease of the cervical spine 
has been evaluated under the provisions of 38 C.F.R. § 4.71a, 
DC 5010, pursuant to which the severity of traumatic 
arthritis is evaluated.  DC 5010 states that traumatic 
arthritis is to be rated as degenerative arthritis under DC 
5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by x-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  In this case, the limitation of motion of the 
cervical spine is evaluated under DC 5290.  Under this code 
section, a 10 percent rating is warranted when the limitation 
of motion is slight.  A 20 percent rating is warranted when 
the limitation is moderate.  Finally, a 30 percent rating is 
warranted when the limitation is severe.

A review of the evidence set forth above reveals that while 
the veteran has been shown to suffer from degenerative disc 
disease on MRI, the veteran had a full range of cervical 
spine motion at the time of the most recent March 2000 VA 
examination.  As such, the Board finds that the veteran does 
not meet the criteria for a minimum 10 percent rating under 
DC 5290, which requires evidence of slightly limited cervical 
spine motion.  

However, DC 5010 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  Thus, painful motion of 
a major joint caused by traumatic arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even when there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  In this case, the examiner who 
performed the March 2000 cervical spine examination 
specifically noted that while the veteran had a full range of 
cervical spine motion, there was evidence of pain and 
grimacing with all movements.  Thus, the Board finds that the 
veteran's degenerative disc disease of the cervical spine 
warrants a 10 percent rating under DC 5010.

The Board again notes that the Court has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this 
case the 10 percent rating assigned under DC 5010 was granted 
based precisely on the application of these factors, to 
particularly include the veteran's painful cervical spine 
motion.  Thus, the Board finds that consideration of these 
factors does not result in a higher disability rating.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes.  
However, the Board has identified no other codes which are 
potentially applicable.  All of the relevant codes, including 
DCs 5003 (degenerative arthritis), 5010 (post-traumatic 
arthritis), 5290 (limitation of cervical spine motion), and 
5293 (intervertebral disc syndrome) have already been 
considered above.
 
iii.  Arthritis of the Thoracic Spine

The veteran's arthritis of the thoracic spine has been 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, DC 5010, pursuant to which the severity of 
traumatic arthritis is evaluated.  As noted above, DC 5010 
states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003 which, in turn, states 
that the severity of degenerative arthritis, established by 
x-ray findings, is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints affected.  Therefore, the veteran's arthritis 
of the thoracic spine has been evaluated under DC 5291, 
pursuant to which the severity of the limitation of motion of 
the thoracic (dorsal) spine is evaluated.  Under this code 
section, a noncompensable (zero percent) rating is warranted 
when there is slight limitation of dorsal spine motion.  If 
such limitation is either moderate or severe, a 10 percent 
rating is warranted.  A 10 percent rating is the maximum 
rating allowed under DC 5291.

Following a review of the evidence above, the Board observes 
that specific range of motion testing of the veteran's dorsal 
spine has not recently been conducted.  However, the Board 
finds that this is of no practical consequence in rating the 
veteran's disorder under DC 5291, as he has already been 
assigned the maximum 10 percent rating available under this 
code.  A rating in excess of 10 percent under DC 5291 cannot 
be assigned, regardless of the severity of limitation of 
dorsal spine motion.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
codes.  In light of the finding of "minimal arthritic 
changes" of the thoracic spine following x-rays in March 
2000, the Board has considered the application of DC 5003, 
pursuant to which the severity of degenerative arthritis is 
evaluated.  However, there do not appear to be any other 
codes which would apply to the veteran's thoracic spine 
disorder.
 
The Board has also considered whether functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 result in a higher rating.  
See DeLuca, 8 Vet. App. at 202.  However, as noted earlier in 
the evaluation of the veteran's lumbosacral spine disorder, 
such factors are not for consideration when, as here, a 
claimant is already in receipt of the maximum rating for 
limitation of motion of the joint in question.   See 
Johnston, 10 Vet. App. at 85.  In the instant case, the 
veteran is receiving a 10 percent evaluation for his 
lumbosacral spine disorder, under Diagnostic Code 5291.  This 
disability evaluation is the maximum rating allowable.  
Accordingly, the aforementioned provisions of 38 C.F.R. §§ 
4.40 and 4.45 are not for consideration.  See Johnston, 10 
Vet. App. at 85.

B.  Carpal Tunnel Syndrome of the Right Wrist

Evidence relevant to the level of severity of the veteran's 
carpal tunnel syndrome of the right wrist includes the report 
of a consultative examination conducted by Mark E. Carter, 
M.D., a private physician, in February 2000, as part of the 
veteran's Social Security Administration disability 
determination.  At that time, the veteran described some 
numbness and tingling of the middle portion of his hand on 
the palmar aspect bilaterally, and stated that he had been 
diagnosed with carpal tunnel syndrome in the past.  However, 
no nerve conduction studies had ever been performed.  On 
physical examination, the veteran had normal development of 
the hands with a full grip, with grip strength graded 5/5.  
Phalen test appeared to be positive, but two-point sensation 
was inconsistent.  The examiner rendered a diagnosis of a 
history consistent with carpal tunnel syndrome, but with 
inconsistent physical examination.

A February 2000 private consultative request notes that the 
veteran had findings consistent with "mild carpal tunnel 
syndrome bilaterally," with good grip strength and no loss 
of manipulative ability.

Also relevant is the report of a VA general medical 
examination conducted in March 2000.  At that time, the 
veteran reported bilateral carpal tunnel syndrome for the 
past 11/2 to 2 years.  He stated that the right upper extremity 
middle finger became numb and painful, and that he had been 
told that he had mild carpal tunnel syndrome when he was 
being evaluated for other problems in service.  He reported 
that he had been treated with medications and braces.  He 
denied any surgery to either wrist or hand for treatment of 
carpal tunnel syndrome, and stated that the diagnosis of 
carpal tunnel syndrome had not been objectively confirmed by 
EMG.  He complained of intermittent pain, described as aching 
in nature, rated as a 6 or a 7 on a scale of zero to 10.  He 
indicated that the frequency of this pain was once to twice 
per week, lasting for 3 to 4 hours each time.  The pain was 
described as starting in the wrists and extending down into 
the hands bilateral, with occasional radiation up into the 
elbows.  He also reported of constant numbness and tingling 
in the middle finger and ring finger of the right hand.  The 
precipitating factor was the use of the hand, and the 
alleviating factors included the use of pain medications and 
the use of wrist braces at night.  

On physical examination, the veteran's wrists showed a full 
range of motion with no pain.  There was no pain to palpation 
of the wrists.  The hands had a full range of motion, 
bilateral, without pain, except for the small finger of the 
right hand.  The distal interphalangeal joint of the small 
finger of the right hand had full extension and flexion to 40 
degrees.  There was pain to palpation over the right hand and 
the proximal interphalangeal joints of the right small finger 
and right ringer finger.  No joint abnormality was noted, and 
the veteran was able to touch his thumb to his fingers, 
bilaterally, without difficulty.  X-rays of the veteran's 
wrists were normal, with no evidence of any arthritic or 
inflammatory changes.  X-rays of the veteran's hands were 
also normal.  The examiner rendered a diagnosis of bilateral 
carpal tunnel syndrome, with normal x-rays.

The veteran also underwent an EMG as part of this VA 
examination, the results of which revealed electrodiagnostic 
evidence of bilateral carpal tunnel syndrome.  This disorder 
was noted to involve sensory and motor myelin with no axonal 
involvement on the right.  There was no evidence of ulnar 
neuropathy, either across the wrists or the elbows, or of any 
radial or peripheral neuropathy.  The EMG also showed no 
evidence of any radiculopathy of the cervical, thoracic, or 
lumbosacral spine nerve distributions.

A VA outpatient treatment note dated in September 2002 
indicated that the veteran was continuing to have symptoms of 
bilateral carpal tunnel syndrome, but did not discuss the 
severity of this disorder.

The veteran's carpal tunnel syndrome of the right wrist has 
been evaluated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.124a, DC 8515, pursuant to which the 
severity of paralysis of the median nerve is evaluated.  As 
the evidence shows that the veteran is right-hand dominant, 
the rating percentages for the major limb are for 
application.  Under this code, a 10 percent rating is 
warranted for mild incomplete paralysis of the median nerve.  
If such incomplete paralysis is moderate, a 30 percent rating 
is warranted.  If such incomplete paralysis is severe, a 50 
percent rating is warranted.  Finally, a 70 percent rating is 
warranted when paralysis of the median nerve is complete, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.

A review of the evidence above reveals that the veteran's 
carpal tunnel syndrome of the right wrist causes no more than 
mild incomplete paralysis of the median nerve.  The veteran 
has complained of occasional numbness and pain in the whole 
hand once or twice per week, lasting for several hours each 
time, with constant numbness and pain in the middle and ring 
fingers of the right hand.  The presence of carpal tunnel 
syndrome has been confirmed by EMG testing.  However, the 
veteran has been shown to have no loss of any manipulative 
ability, a full grip, normal grip strength, and a full range 
of pain-free motion in the right wrist and all digits of the 
right hand, save for the right little finger.  He had some 
pain to palpation over the right hand and the proximal 
interphalangeal joints of the right small finger and right 
ringer finger, but no pain to palpation over the wrist.  X-
rays of the veteran's wrists and hands were normal, with no 
evidence of any arthritic or inflammatory changes, and the 
veteran was able to touch his thumb to all of his fingers 
without difficulty.  Furthermore, the veteran's carpal tunnel 
syndrome has been repeatedly described by examiners as 
"mild" in nature.  Therefore, the Board finds that the 
veteran's carpal tunnel syndrome of the right wrist is no 
more than mild in severity, warranting a 10 percent rating 
under DC 8515.  Given the lack of any functional impairment 
as a result of this carpal tunnel syndrome, such as 
diminished grip strength, manipulative ability, or limited 
wrist or finger motion, the Board finds that a higher 30 
percent rating under DC 8515 is not warranted by the 
evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, the symptomatology shown on examination to 
be related to the veteran's right wrist disability does not 
warrant a higher rating.  X-rays have shown no evidence of 
any bone or joint pathology, and no muscular impairment has 
been noted on examinations.  Therefore, the Board finds that 
DC 8515 is the only appropriate code for evaluating the 
veteran's carpal tunnel syndrome of the right wrist.  
Further, based on the findings, the veteran's right wrist 
disorder does not appear to impair the movement of the wrist 
joint, and as such, consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 is not required.  See DeLuca, 
8 Vet. App. at 202.  

C.  Conclusion for Increased Initial Disability Rating Claims

In reaching the foregoing decisions to deny increased initial 
disability ratings for the four disabilities at issue, the 
Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2002).  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that these disabilities resulted in frequent 
periods of hospitalization.  Moreover, while these 
disabilities may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Furthermore, the Board observes that the veteran 
has already been granted a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities at all times since his separation from service 
in 1999.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 

II.  Automobile and/or Adaptive Equipment Claim

Relevant laws and regulations state that the Secretary of VA 
shall provide or assist in providing an automobile or other 
conveyance to each eligible person.  Eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance requires that a veteran has one of the 
following conditions, and that such condition is the result 
of injury or disease incurred or aggravated during active 
military service:  (i) Loss or permanent loss of use of one 
or both feet; (ii) loss or permanent loss of use of one or 
both hands; (iii) permanent impairment of vision of both eyes 
to the extent that central visual acuity is 20/200 or less in 
the better eye with corrective glasses or central visual 
acuity of more than 20/200 is accompanied by field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20 degrees in the better eye.  

Alternatively, the Secretary shall provide each person the 
adaptive equipment to ensure that the eligible person will be 
able to operate an automobile or other conveyance in a manner 
consistent with such person's own safety and the safety of 
others.  Eligibility for adaptive equipment only requires 
that the veteran have ankylosis of one or both knees or one 
or both hips due to service-connected disability.  See 38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Adaptive 
equipment which is necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
shall be provided.  38 U.S.C.A. § 3902(b)(1).  The term 
adaptive equipment includes that special equipment necessary 
to assist the eligible person to get into and out of the 
vehicle.  38 U.S.C.A. § 3901.

The veteran's service-connected disabilities include the 
following:  degenerative disc disease of the lumbar spine, 
evaluated as 60 percent disabling; tension headaches, 
evaluated as 30 percent disabling; degenerative disc disease 
of the cervical spine, evaluated as 10 percent disabling; 
arthritis of the thoracic spine, evaluated as 10 percent 
disabling; status post anterior cruciate ligament repair with 
arthritic changes to the right knee, evaluated as 10 percent 
disabling; carpal tunnel syndrome of the right wrist, 
evaluated as 10 percent disabling; depression, evaluated as 
10 percent disabling; carpal tunnel syndrome of the left 
wrist, evaluated as noncompensably (zero percent) disabling; 
and status post uvulopalatopharyngoplasty for obstructive 
sleep apnea, evaluated as noncompensably (zero percent) 
disabling . The veteran's combined service-connected 
disability rating is 80 percent.  He has been granted a total 
rating based on individual unemployability due to service-
connected disabilities.

In the present case, a review of the evidence reveals that 
the veteran is not presently service connected for disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes.  Nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.  Absent evidence 
demonstrating that the veteran has a qualifying service-
connected disability, the claim for financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment therefore, must be denied.  In a case such 
as this one, where the law or regulation and not the evidence 
is dispositive, the claim must be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

 



